Conlan, J.
The case was submitted to the decision of the court without a jury. The testimony is wholly on commission. The action was brought upon a promissory note alleged in a complaint to have been made and delivered in Minnesota. The note payable on demand was made by one Robert H. Young to the order of Andreas Ueland, receiver, and, without being indorsed by the payee named therein, was indorsed by the defendant. The defendant pleaded the statute of the State of Minnesota among other defenses, and it appeared by the law of the State that the note in suit should have been presented within sixty days of the date in order to charge the defendant. The presentation within the statute was not proven, and Young, the maker, said that no demand was made upon him for payment within sixty days after the date of the note.
There is no escape from the very positive evidence presented *750by the printed record as to the rights and liabilities of the indorser of a demand note, and of his clear exemption from liability if presentation is not made to the maker within sixty days from its date. The language of the Minnesota statute is so emphatic on this point that we quote it as follows: “No presentment of such note to the promissor and demand for payment shall charge the indorser unless made on or before the last day of said term of sixty days.” The contract was one of a foreign State, the plaintiff a resident of that State, and the defendant a resident of Ottawa, in the province of Ontario, Canada.
We think, for the reasons stated, that the judgment and order appealed from should be affirmed, with costs.
Schuchman, J., concurs.
Judgment and order affirmed, with costs.